To compel respondent to allow a claim for the board of a prisoner confined in the county jail. The answer alleged that the prisoner was sent to the Reform School at Lansing, and referred to the records and files of the Circuit Court in support of the statement.
Relator filed a replication and the court was asked that an issue of fact be settled, and sent down to the court for trial.
Held, that a relator or respondent relying upon official records to establish his right must produce such records or certified copies thereof with his petition or answer; it is hot enough to refer to the originals, and relator was given leave to withdraw his application and move the court anew, with costs to respondent.